Title: To George Washington from William Fairfax, 22 July 1756
From: Fairfax, William
To: Washington, George



Sir
Alexandria 22d July 1756

We have repeated Advices of the Desertio⟨n⟩ of our Militia, wherefore We have had a Meeting of our Officers and agreed that the respective Captain shall on Sunday next wth a sufficient Number of armd Men make diligent Enquiry after and a Search for Such Deserters as are within their Districts and when found and Secured, to have Them conveyd to the public Prison here and afterwards by an Officer to be sent up to Winchester under your Orders. This is all We can do at present. We shall be glad when You are re-inforc’t so as to discharge the Remains of our Militia, who have done more Duty than Others. Wishing You Health and all possible Consolation I remain dear Sr Yr affect. & obedt &c.

W: Fairfax

